Motion Granted; Appeals Dismissed and Memorandum
Opinion filed May 19, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00865-CV
NO. 14-10-01092-CV
____________
 
THE METHODIST HOSPITAL SYSTEM, Appellant
 
V.
 
ADAM CORTEZ, Individually and as next friend of ANGELA
CORTEZ, Appellees
 

 
On Appeal from the 127th District Court
Harris County, Texas
Trial Court Cause No. 2010-09334
 

 
M E M O R
A N D U M   O P I N I O N
Appellant
The Methodist Hospital System filed two interlocutory appeals from an order
denying its motion to dismiss and granting sanctions signed August 25, 2010,
and an order modifying that order signed October 11, 2010.  On December 16, 2019,
this court granted appellant’s motion to consolidate the appeals.  On January
20, 2011, we granted the parties’ motion to abate the appeals for completion of
a settlement agreement.
On May
11, 2011, appellant filed a motion to dismiss the appeals pursuant to the
parties’ settlement, which has now been approved and funded.  See Tex.
R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeals are ordered reinstated and dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Seymore and Boyce.